Citation Nr: 0218102	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a disability due to radiation exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954 and from March 1955 to December 1958.  

The veteran's service medical records are not on file and 
were apparently destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  The Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has 
been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  

The issue of entitlement to service connection for 
disabilities due to radiation exposure was denied by the 
Board of Veterans' Appeals (the Board) in February 1991 on 
the merits.  In August 1994 reopening of the claim was 
denied by the Board.  In December 1996, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, denied reopening the claim in the absence of new 
and material evidence being submitted to support such 
action.  This appeal ensued. 


FINDINGS OF FACT

1.  In February 1991 the Board denied service connection 
for disabilities due to radiation exposure and in August 
1994 the Board denied reopening the claim for service 
connection for residuals of radiation exposure.  

2.  The evidence associated with the claims file 
subsequent to the Board's August 1994 decision is not new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The Board's August 1994 decision is final.  New and 
material evidence has not been received, and therefore the 
veteran's claim of entitlement to service connection for 
disabilities due to radiation exposure is not reopened.  
38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.156, 20.1100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his substantive appeal and in numerous other statements 
the veteran has strongly expressed his conviction that he 
has multiple disabilities related to his exposure to an 
atomic blast during service when his only protection was 
sunglasses.  He argues that after viewing the blast he and 
fellow soldiers were instructed to wander throughout the 
blast site.  In response to a radiation questionnaire 
furnished by the RO, the veteran also reported that he was 
exposed to radiation as a mechanic for an atomic cannon in 
Germany, and from atomic bomb fallout in Nevada testing.  
He provided a "Military History" reflecting a May 1953 
sole firing of an artillery-delivered nuclear blast.  With 
this he furnished copies of photos of himself during 
service and claimed that he was sick when the photos were 
made and that he currently has residual disabilities. 

As discussed in the Introduction section, the veteran's 
claim of entitlement to service connection for radiation 
residuals was denied by the Board in February 1991 and 
reopening of that claim was denied in August 1994.  The 
Board must first examine whether the evidence currently 
warrants reopening the claim.  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law 
and regulations and their application to the evidence.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA has left intact the requirement that a 
veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).  

As an initial matter, it is noted that the Board's August 
1994 decision denied reopening the veteran's claim on the 
basis that it was not well grounded.  The former well-
groundedness standard, 38 U.S.C.A. § 5107(a), was 
eliminated by the VCAA.  This is of no consequence in the 
Board's current deliberations.  The VCAA cannot be 
retroactively applied to decisions, such as the Board's 
August 1994 decision, which became final prior to July 14, 
1999.  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As early as February 1999 the veteran began informing the 
RO that there was no reason he should have to wait any 
longer for a decision on his claim and that enough 
evidence had been presented already to provide him 
service-connected compensation benefits.  Subsequent 
statements from the veteran have been consistent with this 
observation.  The veteran has at no time indicated that 
there are additional records or evidence available which 
have not been obtained.  

In June 2001, the RO provided the veteran with a 
supplemental statement of the case (SSOC) reflecting 
consideration of the claim under the VCAA.  It was noted 
that the claim had previously been considered not well 
grounded.  The SSOC remedied this by analyzing all the 
evidence in detail and explaining why the evidence was not 
supportive of reopening the claim or granting the benefits 
at issue.  It was noted that the veteran had been 
furnished a radiation questionnaire in order to verify his 
claimed radiation exposure and that he responded with the 
information including the specific contentions set forth 
above in this decision.  

In July 2001, the RO informed the veteran of the change in 
the law brought about by the VCAA.  The RO notified the 
veteran that medical evidence was needed to support such 
claims, and that this medical evidence must include 
evidence of a current disability and medical evidence 
supporting a relationship between the current disability 
and service.  The veteran was advised that the RO would 
obtain service medical records and VA treatment reports, 
but that the veteran would have to sign a release to 
permit obtaining private medical records.  He was provided 
a toll free telephone number should he have any question 
whatsoever on any matter related to the claim.  

In a SSOC of September 2002, the RO provided the veteran 
with a thorough analysis of all the evidence of record 
regarding his claim in light of the relevant law and 
regulations regarding reopening his claim for compensation 
benefits.  The SSOC reflected adjudication of the claim 
under the VCAA, the evidence considered, the decision made 
and the reason the decision was made.  

More recently in October 2002, the veteran was advised 
that his case was being prepared for certification to the 
Board, that he had ninety days from the date of the letter 
to request a hearing, send additional evidence directly to 
the Board at the address provided in the letter, or to 
change his representative.  No response to this letter has 
been received.  

In December 2002, the representative made written 
arguments supporting the claim.  It was not argued that 
additional evidence was available that had not been 
obtained, but it was noted that the veteran had not been 
examined by VA and that this should be accomplished prior 
to a decision.  The Board will answer this contention 
below finding that it does not impact on the notice 
requirements of the VCAA.  

For the reasons outlined above, the development of the 
claim has been consistent with the provisions of VCAA, 
specifically with reference to notice.  As a result of the 
information in the RO's letters and SSOC, the veteran has 
been notified of the information and evidence necessary to 
substantiate his claim.  The veteran has clearly been 
apprised that medical evidence is essential to support 
reopening the claim and that this is at the crux of the 
issue presented. In the letter of July 2001, the RO 
explained iformed the veteran of the information and 
evidence necessary to substantiate his claim, and 
explained to him what evidence and information VA would 
attempt to obtain, and what evidence and information he 
needed to provide.

Inasmuch as the veteran has been apprised of what evidence 
and information is needed to reopen the claim and the 
veteran has repeatedly responded that there is sufficient 
evidence to meet this requirement, it is the judgment of 
the Board that further development is not required under 
the provisions of VCAA.  Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Accordingly, the Board will proceed 
to an evaluation of the issue of whether new and material 
evidence has been submitted.  


Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2002).  

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 
(Fed. Cir. 1997).  

There is a list of disabilities which are classified as a 
"radiogenic" disease, listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more (for most of the listed 
diseases) after service in an ionizing radiation exposed 
veteran which may be service connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation 
exposure while in service.  Other claimed diseases may be 
considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  38 C.F.R. § 3.311(b)(4) (2002).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation 
in the atmospheric testing of nuclear weapons; (2) the 
veteran subsequently develops a specified radiogenic 
disease; and (3) the disease first becomes manifest during 
the applicable specified time period after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an 
advisory medical opinion from the Under Secretary of 
Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at 
least as likely as not" that the disease resulted from in- 
service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude appellant 
from establishing service connection with proof of actual 
direct causation).  

The service incurrence of malignant tumors may be presumed 
if manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days 
or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 
(West 1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a 
service-connected disability; and (3) medical evidence of 
a nexus between the service or a service-connected 
disability and the current disability.  Cf. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new 
and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence 
to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156(a)].  As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 
(1991) [when a law or regulation changes after a claim has 
been filed, but before the administrative or judicial 
appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and 
the Secretary does so].  


Factual Background

The "old" evidence

The veteran has been provided copies of all prior Board 
decisions and rating actions regarding his claim and he is 
hereby referred to them.  

The objective evidence on which they are based consists 
primarily of treatment records subsequent to the veteran's 
service discharge which are summarized herein.  In 
February 1991, the Board considered evidence including 
Jennie Edmundson Memorial Hospital records for July and 
August 1987 and March 1988, the veteran's July 1989 
application for compensation benefits, a statement from 
his spouse in September 1989, a report of VA medical 
examination in November 1989, a May 1990 hearing 
transcript, and a July 1990 statement from the veteran.  

In August 1994, the Board considered the evidence received 
subsequent to the February 1991 decision including private 
treatment records dated from February to April 1991, which 
showed treatment for a left knee disability.  Also copies 
of some of the military orders of the veteran dated in 
March 1957, November and December 1958, and a letter dated 
in May 1991 from the Defense Nuclear Agency (DNA) 
addressed to the veteran regarding his claim.  

The report from the DNA is deemed by the Board to be of 
significant importance to the claim, especially the 
finding that a review of dosimetry records had been unable 
to locate radiation exposure data for the veteran either 
during the specific Operation PLUMBBOB or at any other 
time during his military service.  




The additional evidence

The evidence added to the file after August 1994 includes 
voluminous medical records which were, in part, utilized 
by the Social Security Administration in consideration of 
the veteran's claim for benefits from that agency which 
resulted in an award of disability benefits from July 
1987.  All the medical records both VA and private reflect 
treatment for various diagnoses, including those affecting 
virtually all systems, especially orthopedic and 
ophthalmologic.  There are also copies of service records 
previously considered, including administrative records 
and reports reflecting that the veteran was on sick call 
without specific mention of the disability involved.  
There are statements from interested parties including 
relatives reflecting agreement that the veteran has had 
numerous health problems which have been ignored by the VA 
and that the disabilities have one causative factor, the 
veteran's exposure to radiation during service.  despite 
several attempts to obtain specific statements from the 
veteran, he has continued to argue his case on the basis 
of general allegation of poor overall health.   

Although there are now voluminous medical records on file 
reflecting multiple symptoms and diagnoses, including 
copies of records previously on file and considered, it 
remains that no clinician has attributed any current 
disability to the veteran's active service, especially any 
radiation exposure.  The record reflects suspected renal 
tumors, but at a time more than several decades after 
service.  It is clear that the veteran has had cataracts, 
but his VA treating physician has reported that these are 
age-related cataracts.  The veteran has repeatedly stated 
that he believes his health problems have been caused by 
radiation exposure.  Although he has been told that 
medical evidence is needed to substantiate such claims, he 
has not presented medical documents from physicians 
stating that his claimed disorders are the result of 
radiation exposure.


Analysis

As discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim.  In this 
case, the veteran has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for residuals of radiation exposure.  

The legal authority, 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), provides a presumption of service connection for 
certain diseases in the case of a radiation-exposed 
veteran, meaning one who was involved in a listed 
radiation risk activity in service, but the veteran was 
not involved in one of the specified radiation risk 
activities and, moreover, he has not identified any 
disease for which this presumption of service connection 
applies.  Other legal authority, 38 C.F.R. 3.311, provides 
procedures for adjudicating service connection claims 
based on exposure to ionizing radiation, although the 
regulation does not provide a presumption of service 
connection.  Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 
1997).  The veteran has failed to identify any radiogenic 
disease subject to this regulation.  Moreover, there is no 
evidence that he was exposed to ionizing radiation in 
service, let alone evidence of the dosage of any such 
exposure.  The report from the DNA is against any 
radiation exposure and nothing has been presented to 
change this impression.  

Even when a veteran is exposed to radiation in service, 
mere exposure to radiation is not a disability subject to 
service connection.  The veteran has listed multiple 
disorders which he views as being related to radiation 
exposure in service, but he has never clearly specified a 
diagnosed condition claimed to be due to alleged radiation 
exposure in service and more importantly no clinician has 
supported such a relationship.  Service connection may 
only be granted if there currently is a disability from a 
disease or injury in service.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  Thus, service connection for an 
unspecified disability due to alleged radiation exposure 
is not in order.  

The Board's previous decisions denied the veteran's claim 
because there was no objective evidence that he has a 
disability which can be attributed to the claimed 
radiation exposure during service.  Reviewing the new 
evidence, nothing has changed in this regard.  There 
remains no evidence of a medical nexus between current 
disability and exposure to radiation in service or any 
other event.  The fact that the service medical records 
were destroyed by fire has not controlled the outcome in 
this case.  The absence of supporting medical evidence for 
the claim is the reason for the previous denials and why 
the claim cannot currently be reopened on the evidence 
added to the record since August 1994.  

Again, since the August 1994 decision, the evidence 
received includes numerous medical reports which indicate 
that the veteran has numerous disabilities, including 
knee, foot, and ankle problems, and age-related cataracts, 
but there is no medical evidence that any of these 
conditions is related to service, and specifically 
pertinent to the issue presented that it is related to 
radiation exposure during service.  Although there is 
evidence tending to establish the presence of numerous 
current disabilities, the veteran has presented no medical 
evidence of a nexus between his disorders and service.  
The evidence submitted after the August 1994 decision 
failes to fill this void.  There remains no medical 
evidence which attributes any current disability to the 
veteran's service let alone to radiation exposure during 
service.  

In short, the record in February 1991 and August 1994 did 
not include medical nexus evidence which related an 
identified, current disability to the veteran's active 
military service.  The Court has held that medical 
evidence which does not address the crucial matter of 
medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).

The veteran's statements in support of the claim submitted 
since August 1994 are repetitious of statements made by 
the veteran and which were of record in August 1994.  The 
statements thus cannot be considered to be new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it 
is well-established that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding the diagnosis of or etiology of 
disorders and disabilities, and their opinions are 
entitled to no weight.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Also, although it is clear that the veteran remains 
convinced that he has service-connected disabilities, he 
has been free to submit medical nexus opinions from 
physicians to support his conclusion.  He was provided 
adequate notice of the type of evidence needed to reopen 
his claim as set forth in the section above detailing 
activity related to the VCAA and yet none has been 
submitted.  

In essence, the veteran is repeating the same claim that 
was denied in 1991 and 1994.  Accordingly, the claim of 
entitlement to service connection for any disability due 
to radiation exposure may not be reopened.  Thus, the 
benefit sought on appeal remains denied.  


ORDER

The claim of entitlement to service connection for a 
disability due to radiation exposure is not reopened and 
the appeal is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

